  6:16-cv-03604-DCC-JDA              Date Filed 10/12/18   Entry Number 326        Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

 The Michelin Retirement Plan and the
 Investment Committee of the Michelin
 Retirement Plan,

 and                                                Case No.: 6:16-cv-03604-DCC-JDA

 Chicago Transit Authority Retiree Health
 Care Trust,
                                                     CHICAGO TRANSIT AUTHORITY
                       Plaintiffs,                   RETIREE HEALTH CARE TRUST’S
                                                      RULE 41 NOTICE OF DISMISSAL
 v.                                                    WITHOUT PREJUDICE AS TO
                                                           FRANKIE HUGHES
 Dilworth Paxson, LLP, et al.,

                       Defendants.



       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Intervenor Plaintiff the Chicago

Transit Authority Retiree Health Care Trust hereby dismisses its claims against Defendant Frankie

Hughes without prejudice.


 October 12, 2018                           Respectfully submitted,

                                            s/ Thomas E. Dudley, III
                                            Thomas E. Dudley, III, Fed ID No. 05973
                                            KENISON, DUDLEY & CRAWFORD, LLC
                                            704 East McBee Avenue
                                            Greenville, SC 29601
                                            Telephone: 864.242.4899
                                            Facsimile: 864.242.4844
                                            dudley@conlaw.com

                                            Aaron H. Stanton
                                            (astanton@burkelaw.com)
                                            Pro Hac Vice
                                            Eric P. VanderPloeg (evanderploeg@burkelaw.com)
                                            Pro Hac Vice
                                            Burke, Warren, MacKay & Serritella, P.C.
6:16-cv-03604-DCC-JDA   Date Filed 10/12/18   Entry Number 326       Page 2 of 2




                               330 N. Wabash Ave., 21st Floor
                               Chicago, Illinois 60611
                               (312) 840-7000
                               Fax: (312) 840-7900

                               Attorneys for Chicago Transit Authority Retiree Health
                               Care Trust
